PER CURIAM.
The trial court’s decision comes to this court clothed with a presumption of correct*584ness, and the burden was upon appellants to demonstrate error. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979). A transcript of the trial proceedings was not furnished to this court nor did appellants submit a stipulated statement of the evidence. See Rule 9.200(b)(4) and (e), Fla. R.App.P. Under the circumstances, appellants have failed to demonstrate reversible error, and we AFFIRM.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.